PER CURIAM.
These consolidated appeals are from the co-defendants’ convictions pursuant to a jury verdict finding them guilty on the charge of unlawful possession of cannabis. Each of the co-defendants was placed on probation for a period of five years with a special condition that he serve 364 days in the Dade County jail.
It is contended on appeal that the evidence was insufficient as a matter of law to support the jury verdicts and that the trial court erred in its denial of a requested instruction to the jury. We find these contentions to be without merit.
The record discloses that the case was fully and fairly tried, that the verdicts are supported by the evidence and that the several rulings of the trial court challenged by the defendants do not under the law constitute harmful error. See: Cordle v. State, 435 So.2d 902, 907 (Fla. 1st DCA 1983); Turner v. State, 423 So.2d 594 (Fla. 3d DCA 1982); Scott v. State, 396 So.2d 271 (Fla. 3d DCA 1981); Lacy v. State, 387 So.2d 561 (Fla. 4th DCA 1980); Pittman v. State, 360 So.2d 1138 (Fla. 1st DCA 1978).
Accordingly, the judgments and sentences appealed are affirmed.
Affirmed.